internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc tege eo2-plr-143280-01 date date legend association ein state a x year dear this is in response to your letter dated date and subsequent correspondence and submissions requesting a ruling on behalf of association that the income of association is excluded from gross_income under sec_115 of the internal_revenue_code and association is not required to file annual information returns on form_990 facts association is a non-profit corporation established pursuant to the nonprofit corporation law of state a it is exempt from federal_income_tax under sec_501 of the code association’s stated purposes in its articles are to develop and disseminate information to special districts in state a cooperate with the congressional delegation of state a on national legislation of common interest to the special districts formulate and promote state legislation of common interest to the special districts provide information and assistance to the special districts in connection with administrative and judicial actions provide information and assistance to standardize and improve comprehensive planning with governmental units provide information and assistance on matters of mutual concern including insurance grants budgets and group purchasing promote understanding with other units of local_government and the public in fulfilling the role of special districts as responsible units of government foster the development of and cooperate with organizations serving special districts and do all other things necessary and proper for the benefit of the special districts of state a association engages in the following activities for the benefit of its members plr-143280-01 operation and maintenance of several self-insured retention pool and group purchase coverage programs for its members including property liability workers compensation and employee_benefits loss prevention programs providing expert legal advice legislative representation and advocacy services research and technical assistance on administrative governance risk management safety and personnel issues training and developmental programs financing services for equipment and other essential governmental property and length of service award programs in year association established a_trust to protect and manage insurance premiums and contributions oversee management and administration of the insurance programs and approve the necessary contracts insurance policies and premiums the bylaws provide that association is governed by a board_of directors which shall consist of one representative from each of the following six classes of regular members fire sanitary water irrigation port parks and recreation five at-large representatives at least three of which must be from regular members other than the above six classes and the immediate past president no more than two directors may be elected from each class of members the bylaws provide that regular membership in association is limited to special districts authorized and regulated under state a statute including such classes of districts as water control port fire hospital parks and recreation and soil and water conservation the bylaws further provide that associate membership in association is limited to any intergovernmental agency department council or like entity created under state a statute or any statewide or regional associations of local_government or any other public entities which qualify as political subdivisions or municipal quasi-municipal or public corporations under state a statute all of the associate members of association are cities or counties in state a finally association has two affiliate members which only may participate in association’s group purchase health benefits program affiliate membership in association requires the advance approval of the board and is limited to public or private entities that regularly provide services or support to special districts of state a or association the bylaws provide that all members shall pay annual membership fees the bylaws also provide that only regular members shall have voting privileges at annual or special meetings of association association has represented that all of association’s members and associate members are and must be a political_subdivision of a state an integral part of a political_subdivision or an entity whose entire income is excludible from gross_income under sec_115 of the code association has represented that its board_of directors will adopt a resolution to terminate participation by the affiliate members in association’s insurance policies amend association’s bylaws and declaration of trust to eliminate the affiliate members from membership in association and expressly restrict all new members in association to entities that are a political_subdivision of a state an integral part of a political_subdivision or an entity whose entire income is excludible from gross_income under sec_115 of the code association’s articles of incorporation provide that no part of association’s net_earnings or other assets shall inure to the benefit of any director or individual association’s plr-143280-01 articles also provide that in the event of dissolution of association the balance of all money received by association for its operations after the payment of all debts and obligations of association shall be distributed to x to be used in the interest of the special districts association has represented that x is an organization all of whose income accrues to a state or political_subdivision in accordance with sec_115 of the code law and analysis sec_115 of the code provides that gross_income does not include income derived from the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof revrul_71_589 1971_2_cb_94 provides that the income from property held in trust by a city which was to be used by the city for certain charitable purposes is not subject_to federal_income_tax although revrul_71_589 does not explicitly so state its holding is based on a determination that the income in question was derived from the exercise of an essential_governmental_function and accrued to a political_subdivision within the meaning of sec_115 revrul_71_589 specifically mentions several types of functions that the trust might perform such as support of a hospital schools maintenance of a park or other purposes ordinarily recognized as a municipal function revrul_77_261 1977_2_cb_45 holds that income from a fund established under a written declaration of trust by a state for the temporary investment of positive cash balances of a state and its political subdivisions is excludible from gross_income under sec_115 revrul_77_261 reasons that the investment of positive cash balances by a state or a political_subdivision thereof to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and raise revenue revrul_77_261 points out that congress did not desire in any way to restrict a state’s participation in enterprises which might be useful in carrying out those projects desirable from the standpoint of the state government which on a broad consideration of the question may be the function of the sovereign to conduct revrul_90_74 1990_2_cb_34 concerns an organization that is formed operated and funded by political subdivisions to pool their casualty risks and other risks arising from their obligations concerning public liability workers’ compensation or employees’ health revrul_90_74 states that the income of the organization is excluded from gross_income under sec_115 of the code if private interests do not participate in the organization or benefit more than incidentally from the organization in revrul_90_74 the benefit to the employees of the political subdivisions was excepted as incidental furthermore upon dissolution the organization will distribute its assets to its members therefore the income of the organization accrues to a political_subdivision with the meaning of sec_115 association engages in activities intended to improve local_government in state a it provides various services that reduce the operating costs for cities and counties in state plr-143280-01 a and special districts created under state a law to perform traditional governmental functions including hospital care fire protection and maintenance of roads ports and parks therefore association’s activities constitute essential governmental functions because association uses its income to provide services to its members association’s income accrues for the benefit of its members provided that association terminates participation by the affiliate members in association’s programs and amends its bylaws and declaration of trust to eliminate the associate members as association represented as of the date such actions become effective under state law all of association’s members will be either a political_subdivision of a state an integral part of a political_subdivision or an entity whose entire income is excludible from gross_income under sec_115 of the code any benefit from association’s insurance programs to the employees of association’s members is incidental see revrul_90_74 finally upon dissolution all of association’s remaining assets must be distributed to x an organization all of whose income accrues to a state or political_subdivision within the meaning of sec_115 therefore all of association’s income accrues to a state or political_subdivision sec_6012 of the code requires every corporation subject_to taxation under subtitle a of the code to file an income_tax return sec_1_6012-2 requires every organization described in sec_511 which is subject_to the tax imposed by sec_511 on its unrelated_business_taxable_income to make a return on form 990-t sec_6033 of the code generally provides that every organization exempt from tax under sec_501 shall file an annual return stating its gross_income receipts and disbursements and such other information as the regulations require sec_1_6033-2 provides that every organization_exempt_from_taxation under sec_501 and required to file a return under sec_6033 shall file its annual return on form_990 sec_6033 provides that the secretary may relieve any organization from filing such return when he determines that such filing is not necessary to the efficient administration of the internal revenue laws revproc_95_48 1995_2_cb_418 specifies that affiliates of governmental units which are exempt from federal_income_tax under sec_501 of the code are not required to file annual information returns on form_990 revproc_95_48 treats an organization as an affiliate of a governmental_unit if it is described in sec_501 of the code and it has a ruling or determination from the service that its income derived from activities constituting the basis for its exemption under sec_501 is excluded from gross_income under sec_115 revproc_95_48 only addresses the filing_requirements under sec_6033 of the code it does not exempt a taxpayer from filing returns with respect to unrelated_business_taxable_income under sec_511 of the code see sec_6012 sec_1_6012-2 association is an organization described in sec_501 and as set forth herein plr-143280-01 will have a ruling from the service that its income is excluded from gross_income under sec_115 accordingly association is an affiliate of a governmental_unit for purposes of revproc_95_48 conclusions based on the information submitted and representations made by association and provided that association terminates the affiliate members’ participation in association’s insurance policies and amends its bylaws and declaration of trust to eliminate the affiliate members as association represented we rule as follows association’s income is excludible from gross_income under sec_115 of the code and pursuant to revproc_95_48 association is not required to file an annual information_return on form_990 because this ruling is contingent upon association taking the necessary actions under state law to eliminate the affiliate members and terminate the affiliate members’ participation in association’s insurance policies this ruling applies only for periods on and after the date on which such actions by association are effective under state law we express no opinion with respect to whether association has or will have unrelated_business_taxable_income under sec_511 of the code and therefore must file a return on form 990-t the rulings contained in this letter are based upon information and representations submitted by association and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings such material is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to association sincerely elizabeth purcell chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities plr-143280-01 cc
